DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statements filed 1/11/2021 and 1/13/2021 are in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they have been fully considered by the Office.

Abstract
The abstract filed 6/22/2019 appears to be acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-7 and 10-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takayuki JP 2016118078 (see translation enclosed).

Re claim 1, Takayuki (Figs. 1-4) teaches a method for enhancing geothermal energy production in a well, comprising: 
(a) placing a thermal material (15) into void spaces (14) of a reservoir adjacent to a wellbore of the well (5), wherein the thermal material (15) has a higher thermal conductivity than reservoir fluid in the reservoir, or the thermal material (15) has a higher thermal conductivity than reservoir rock of the reservoir (this is inherently the case; see [44-49]); then (for “then,” see [48-50] and Figs. 2-4)
(b) inserting a hydraulically isolating material (3) into the wellbore (5) such that an interior portion of the wellbore (5) is hydraulically isolated from the adjacent reservoir [32-34].

Re claim 2, Takayuki teaches claim 1.  Takayuki further teaches prior to inserting the hydraulically isolating material (3) into the wellbore (5), placing the thermal material (15, Figs. 2-4) [44-50] into pores of fracturing sand or proppant within an existing propped fracture network or other stimulated porosity that exists in the adjacent reservoir [39-43].

Re claim 3, Takayuki teaches claim 1.  Takayuki further teaches wherein placing the thermal material in the void spaces displaces reservoir fluid from the void spaces (this is contemplated as seen in [6, 12, 27, 39, 40, and 55]).

Re claim 4, Takayuki teaches claim 1.  Takayuki further teaches wherein the thermal material comprises a gaseous or a liquid fluid selected from a group consisting of: water, aqueous solutions, alcohols, light hydrocarbons, natural gas liquids, ketones, ammonia, nitrogen, methane, ethane and carbon dioxide ([43-44]—specifically, “LPG” as referenced is liquefied petroleum gas, which is a mixture of light hydrocarbons).

Re claim 5, Takayuki teaches claim 1.  Takayuki further teaches wherein the thermal material (15) is a mixture comprising a carrier fluid (gel or lpg) and a solid [44-46] having a higher thermal conductivity than the reservoir fluid [43-49].

Re claim 6, Takayuki teaches claim 5.  Takayuki further teaches wherein the solid is selected from a group consisting of: oxide ceramics, nitride/carbide ceramics, metals, metal alloys, graphite, graphene, carbon nano-tubes, silicon and silicon dioxide [45].

Re claim 7, Takayuki teaches claim 6.  Takayuki further teaches wherein the mixture further comprises an additive comprising one or more of: settable materials, viscosifiers, surfactants and solutes (thermosetting agent as in [47]).

Re claim 10, Takayuki teaches claim 1.  Takayuki further teaches wherein the thermal material (15) further comprises a carrying fluid selected from a group consisting of water, alcohols, light hydrocarbons, ketones and carbon dioxide ([43-44]—specifically, “LPG” as referenced is liquefied petroleum gas, which is a mixture of light hydrocarbons).

Re claim 11, Takayuki teaches claim 1.  Takayuki further teaches wherein the thermal material (15) has a thermal conductivity that is at least 15% greater than the thermal conductivity of the reservoir fluid (this is considered to be inherent considering the materials listed in [45] versus the water contemplated by [6, 12, 27, 39, 40, and 55], as noted in [14]; however, please note that this is considered to be optional as the reservoir fluid in claim 1 is considered to be optional). 

Re claim 12, Takayuki teaches claim 1.  Takayuki further teaches prior to inserting the hydraulically isolating material (3) into the wellbore [48-50], hydraulically fracturing rock in the adjacent reservoir [39-43], then placing the thermal material (15) into rock fractures created by the hydraulic fracturing [44-47] (see Figs. 2-4).

Re claim 13, Takayuki teaches claim 12.  Takayuki further teaches wherein the thermal material (15) has a thermal conductivity that is at least 15% greater than the thermal conductivity of the rock in the adjacent reservoir (this is considered to be inherent considering the materials listed in [45] versus the water contemplated by [6, 12, 27, 39, 40, and 55], as noted in [14]; however, please note that this is considered to be optional as the reservoir fluid in claim 1 is considered to be optional). 

Re claim 14, Takayuki teaches claim 1.  Takayuki further teaches wherein the thermal material (15) is a mixture comprising a carrier fluid (gel or lpg) and a solid [44-46], wherein the solid has a higher thermal conductivity than the reservoir rock [43-49].

Re claim 15, Takayuki teaches claim 14.  Takayuki further teaches wherein the solid is selected from a group consisting of: oxide ceramics, nitride/carbide ceramics, metals, metal alloys, graphite, graphene, carbon nano-tubes, silicon and silicon dioxide [45].

Re claim 16, Takayuki teaches claim 15.  Takayuki further teaches wherein the mixture further comprises an additive comprising one or more of: settable materials, viscosifiers, surfactants and solutes (thermosetting agent as in [47]).

Re claim 17, Takayuki teaches claim 14.  Takayuki further teaches wherein the thermal material (15) further comprises a carrying fluid selected from a group consisting of water, alcohols, light hydrocarbons, ketones and carbon dioxide ([43-44]—specifically, “LPG” as referenced is liquefied petroleum gas, which is a mixture of light hydrocarbons).

Re claim 18, Takayuki teaches claim 1.  Takayuki further teaches prior to placing the thermal material (15) into the void spaces (14) of the reservoir, hydraulically fracturing the reservoir rock (For a total chain of events during creation of Takayuki, see [38-50] and Figs. 2-4); wherein the void spaces (14) in which thermal material is placed include hydraulic fracture openings of in the reservoir rock [41-45].

Re claim 19, Takayuki teaches claim 18.  Takayuki further teaches wherein the thermal material is mixed with a carrier fluid to form a slurry that is injected into the fracture openings [44-45] (the mixing of the thermal material as liquid/fluid and solid is reasonably a slurry).

Re claim 20, Takayuki teaches claim 18.  Takayuki further teaches wherein the thermal material includes deformable particles (at least graphite as in [45]) that deform under a rock closure stress of the reservoir to reduce porosity and improve thermal conductivity of a thermally conductive path created by the thermal material (this appears to be an inherent feature of graphite, which will functionally produce this result).

Re claim 21, Takayuki teaches claim 20.  Takayuki further teaches wherein the deformable material is selected from the group consisting of lead, gold, silver, tin, zinc, aluminum, thorium, copper, brass, hematite, bronze, iron and graphite (at least graphite as in [45]—note that metal particles are also disclosed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takayuki JP 2016118078 (see translation enclosed) in view of Cannan et al. US 20160237342.

Re claim 8, Takayuki teaches claim 1.  Takayuki does not explicitly teach wherein the thermal material is selected from a group consisting of: a solids-free fluid, a solute containing a precipitating solid, and a carrier fluid containing nanoparticles.
Cannan teaches wherein the thermal material is selected from a group consisting of: a solids-free fluid, a solute containing a precipitating solid, and a carrier fluid containing nanoparticles [42 and 45].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Takayuki with “wherein the thermal material is selected from a group consisting of: a solids-free fluid, a solute containing a precipitating solid, and a carrier fluid containing nanoparticles,” as taught by Canna, for the advantage of detecting, locating and characterizing the proppant material after the proppant material is placed in a fracture [2, 11, 42, and 45].

Re claim 9, Takayuki and Cannan teach claim 8.  Cannan teaches wherein the thermal material is a carrier fluid containing nanoparticles selected from a group consisting of: alumina, copper oxide, magnetite, zinc oxide, aluminum oxide, aluminum nitride, silicon carbide, copper, silver, iron, aluminum, silica, tin oxide, aluminum copper alloy, silver aluminum alloy, single and multi-walled carbon nanotubes, graphene, and graphene oxide nanosheets [42, 45, 103].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4912941 (Figs. 1-5 and descriptions therefor) is considered relevant to at least claim 1.
US 4912941 (Fig. 1 and description therefor) is considered relevant to at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746